Citation Nr: 1008726	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for dry eyes, also 
claimed as loss of lachrymal glands.

3.  Entitlement to service connection for keloid scar with 
prior history of pseudofolliculitis barbae and papules.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected posttraumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date earlier than November 
29, 2005 for award of a 50 percent disability rating for 
PTSD.

6.   Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to June 
1984 and from January 2003 to July 2003.  During the 
intervening period he was a member of the Navy Reserve.

The first three issues identified on the title page come 
before the Board of Veterans' Appeals (Board) on appeal of an 
August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In December 2008 the Board remanded these issues 
to the RO in order to afford the Veteran a hearing before a 
Member of the Board at the RO, per his request.

Also on appeal are a January 2006 RO rating decision that 
granted an increased 50 percent rating for PTSD effective 
from  November 27, 2005; a September 2006 RO rating decision 
that denied service connection for hypertension; and, a 
September 2008 RO rating decision that denied entitlement to 
a TDIU.  

In December 2009 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  A transcript of 
that testimony is associated with the file.

The issues of entitlement to service connection for 
hypertension and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran had hematuria symptoms during active service 
and has had intermittent recurrence of hematuria symptoms 
after discharge from service, but he does not have an 
underlying medical disorder that is etiologically related to 
service.

2.  The Veteran has dry eye symptoms but does not have dry 
eye syndrome, loss of lachrymal glands, or other diagnosed 
eye disorder.

3.  The Veteran's current keloid scarring is residual to 
pseudofolliculitis barbae that became manifest during active 
service and has been chronic since service.

4.  As of October 6, 2005 the Veteran's PTSD most closely 
approximated occupational and social impairment with reduced 
reliability and productivity due to multiple symptoms.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
hematuria that is due to or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The Veteran does not have a disability manifested by dry 
eyes or loss of lachrymal gland that is due to or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

3.  With resolution of the doubt in favor of the Veteran, his 
keloid scars are incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

4.  The criteria for an evaluation of 50 percent for PTSD 
were met October 6, 2005 but not before.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 
3.400, 4.130 Diagnostic Code 9400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was not provided notice fully compliant with the 
VCAA prior to the issuance of the rating decision on appeal.  
However, during the course of the appeal the RO sent the 
Veteran a letter in March 2006 informing him of the 
disability-rating and effective-date elements of a service 
connection claim.  

Although the letter above was sent after the initial 
adjudication of the claim, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the Veteran had ample 
opportunity to respond before the RO readjudicated the 
claims.  Where there is a timing defect in a case VA may cure 
the timing defect through compliance via proper remedial 
measures, such as the issuance of compliant VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The 
readjudication may come in the form of the issuance of a 
Statement of the Case or Supplemental Statement of the Case 
following the issuance of the VCAA notice.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records (STRs) 
are not available; if service records are presumed to have 
been destroyed while in government custody, VA's duty to 
assist is heightened and includes an obligation to search for 
other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).   In this case, the file 
contains a Formal Finding on the Unavailability of Federal 
Records dated in August 2005 and showing the RO made all 
reasonable efforts to obtain alternative records. 

The Veteran has been afforded appropriate VA examinations for 
the claims on appeal.  Specifically, he was afforded a VA eye 
examination in response to his claim for service connection 
for dry eyes and he had numerous examinations for PTSD during 
the period under review.  He was not afforded a VA 
examination for keloid scar, but the Board has determined the 
evidence of record is sufficient to grant the benefit so the 
Veteran is not prejudiced.  The Veteran has not been afforded 
an examination in response to his claim for hematuria, but as 
explained in detail below his is not shown to have an 
underlying disability resulting in intermittent or recurrent 
symptoms of hematuria; he has accordingly not presented a 
prima facie case for service connection and examination is 
not warranted at this point.

The Veteran was afforded a hearing before the Board.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any of the claims.  The Board is also unaware of any such 
evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claims.




II.  Analysis

A.  Entitlement to Service Connection

General legal principles regarding service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown,  7 Vet. App. 498, 506 
(1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009)

If service records are presumed to have been destroyed while 
in government custody, case law does not lower the legal 
standard for proving a case of service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Further, 
where service medical records were destroyed, the veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain during 
service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, there is 
a heightened obligation to explain findings and to carefully 
consider the benefit-of-the-doubt rule in cases where 
presumed destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).   

Where service medical records were destroyed, case law does 
not establish a higher benefit-of-the-doubt standard, but 
rather heightens the duty of the Board to consider the 
benefit-of-the-doubt rule.  Ussery v. Brown, 8 Vet. App. 64 
(1995).
 
Service connection for hematuria

STRs show the Veteran was identified with microscopic 
hematuria when mobilized for active duty in January 2003, 
documented in a laboratory inquiry showing clinical diagnosis 
and history of microhematuria; pathology report on a specimen 
of the urinary bladder was negative for malignancy and 
radiology showed no defect in the urinary system.

The Veteran presented to the VA outpatient clinic in November 
2004 complaining of previous history of blood in the urine as 
documented in June 2003.  Examination included laboratory 
analysis showing current trace hematuria.  The treatment plan 
was to repeat urinalysis in one week and follow up 
thereafter.

The Veteran presented to the VA neurology clinic in May 2005 
to follow up his complaint of muscle weakness possibly 
related to the hematuria.  The examiner noted history of 
hematuria and history of mildly elevated creatine 
phosphokinase (CPK) levels.  The neurologist performed a 
clinical examination and noted observations in detail.  The 
examiner's diagnosis was muscle weakness and other 
nonspecific abnormal serum enzyme levels; the examiner made 
no observation regarding the etiology of the hematuria.

VA outpatient treatment note in May 2005 shows current 
laboratory analysis negative for blood in the urine.  

The Veteran presented to the VA neurology clinic in September 
2005 for follow-up of complaint of weakness and elevated CPK.  
The Veteran expressed continued concern about hematuria, 
which he seemed to associate with exercise.  The neurologist 
attempted to assure the Veteran that his most recent 
urinalysis was negative for blood cells.

The Veteran had a VA rheumatology consult in September 2005 
for complaint of soreness in the arms and legs.  Urinalysis 
was negative for blood.  The clinician's impression was 
myalgia and elevated CPK.

The Veteran had an informal conference with the DRO in March 
2006 during which he reported his hematuria was due to 
fibromyalgia.  The Veteran stated he intended to file a claim 
for service connection for fibromyalgia, but he wanted his 
appeal for service connection for hematuria to go forward.

A letter from a VA nurse dated in March 2006 asserts the 
Veteran had hematuria during active service, based on her 
review of some service medical records.  She also stated the 
Veteran had been evaluated by the VA neurology clinic for 
elevated CPK.

Another letter from the same VA nurse dated in May 2006 
asserts the Veteran's hematuria, which was documented during 
active duty, may be related to elevated CPK enzyme.
  
The Veteran testified before the Board in December 2009 that 
hematuria was first diagnosed in 2003 and was associated at 
that time with muscle pains.  Hematuria has been recurrent 
since discharge from service but not continuous.  The origin 
of the hematuria was not identified during service, but after 
service the Veteran was identified by VA as having myalgia or 
fibromyalgia.  

On review of the evidence above, the Board finds the Veteran 
clearly had hematuria during active service and has clearly 
had recurrent (but not continuous) hematuria since discharge 
from service.  However, hematuria is a symptom, defined as 
blood in the urine visible to the naked eye (Stedman's 
Medical Dictionary 798 (27th ed. 2000)), and there must first 
be evidence of a disability in order for service connection 
to be granted.  "Disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2008); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In this case the record provides no clear indication of the 
underlying medical disorder causing the Veteran's recurrent 
hematuria.  To the degree that the Veteran's hematuria may be 
due to or aggravated by fibromyalgia, an unappealed rating 
decision in May 2009 specifically denied service connection 
for myalgia.  Accordingly, symptoms associated with myalgia 
or fibromyalgia are not subject to service connection in this 
Veteran's case.  

The Veteran's only service-connected disability is PTSD.  The 
Veteran does not contend, and the evidence does not suggest, 
that hematuria is due to or aggravated by PTSD.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, the Board has considered the lay evidence 
offered by the Veteran in the form of his correspondence to 
VA and his testimony before the Board.  In his lay evidence, 
the Veteran has asserted he had hematuria during service and 
intermittently since discharge from service, and the Board 
has accepted this history as credible and consistent with the 
other evidence of record.   However, the Veteran has not 
suggested any underlying disorder for the hematuria other 
than myalgia, which as noted above is not a service-connected 
disability.

Based on review of the medical and lay evidence above the 
Board finds the Veteran's recurrent hematuria is not shown to 
be associated with an underlying disorder that is due to or 
aggravated by active service.  Accordingly, the claim for 
service connection must be denied.

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54.  
 
Service connection for dry eyes/loss of lachrymal gland

STRs show treatment for foreign body (dirt) in both eyes in 
May 2003, treated by irrigation and ointment.  In July 2003 
he complained of irritation in both eyes; the clinical 
impression was dry eyes, right worse than left, secondary to 
nasal spray, and the condition was treated by artificial 
tears.  

A VA outpatient treatment note in November 2004 noted the 
eyes were grossly normal on examination.  The Veteran was 
noted as wearing glasses, and the examiner noted impression 
of current vision changes.  The treatment plan was to refer 
for optometry consult.

A VA optometry consult in April 2005 recorded history of 
injury to the left eye in 2003 due to debris and metal.  The 
Veteran's vision was noted to be 20/20 without glasses.  The 
examiner noted an impression of mild dry eye syndrome (DES) 
status post punctal plug insertion in the right eye in 2003, 
as well as an impression of incipient presbyopia.  The 
treatment plan was artificial tears as required, with no 
current need for right eye plug.  The treatment plan also 
recommended over-the-counter reading glasses as needed.

The Veteran had an informal conference with the DRO in March 
2006 during which he reported his eye problems began during 
his second period of service when debris entered his eyes.

The Veteran had a VA eye examination in March 2006.  The 
examiner reviewed the claims file.  The Veteran reported he 
had dirt blown into his eyes in 2001 during service and had 
dry eye symptoms ever since.  The examiner performed an 
examination of the eye and noted clinical observations in 
detail.  The examiner diagnosed DES by symptoms only; no 
examination findings were consistent with DES or decreased 
lachrymal gland function.  The examiner stated the Veteran 
had good tear film and good tear production in both eyes, and 
that the examination was normal for eye and lachrymal gland.

The Veteran testified before the Board in December 2009 that 
during service debris flew into his eyes.  His eyes were 
flushed at the time, but he has had dry eye symptoms ever 
since.  The Veteran was informed after discharge from service 
that he had lost lachrymal glands.

On review of the evidence above, the Board finds the Veteran 
was treated for debris in his eyes during service.  The 
Veteran is also competent to report having had dry eye 
symptoms since discharge from service; see Layno v. Brown, 6 
Vet. App.465, 469 (1994).  However, competent and 
uncontroverted medical evidence of record in the form of the 
VA eye examination shows the Veteran does not have diagnosed 
DES or other eye disorder subject to service connection; dry 
eyes by symptom only are not a "disability" for rating 
purposes.  Sanchez-Benitez, 13 Vet. App. 282.
The Board finds the Veteran's lay evidence credible in 
asserting eye injury during service and dry eye symptoms 
following discharge from service.  However, absent a 
diagnosed eye disorder there is no disability for which 
service connection may be granted.  Accordingly, the claim 
for service connection must be denied.

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54.  

Service connection for keloid scar

STRs show the Veteran presented for treatment of neck 
"bumps" in August 2000, at a time when he was in the Navy 
Reserve but not on active duty.  The clinician noted there 
was no previous history of pseudofolliculitis barbae (PFB); 
on examination there were multiple papules on the neck.  The 
clinician's impression was pseudofolliculitis on the neck.  
In September 2000 the Veteran received hydrocortisone cream 
for treatment of PFB, well-controlled.  He was treated again 
for PFB in March 2001 and November 2001 for PFB in the neck 
and scalp.  

During the Veteran's period of active duty he was treated in 
June 2003 for PFB.  He was advised to avoid close shaves.  In 
a Report of Medical Assessment dated in June 2003 the Veteran 
reported having been treated on active duty for "skin/scalp 
irritation" and a medical officer endorsed by stating 
"member has developed a skin condition neck area."  

Treatment reports from Rebecca L. Clemenz, MD, state the 
Veteran was diagnosed in July 2004 with acne keloidosis on 
the back of the neck; he received cool-touch laser treatment 
at that time.  Treatment was continued in July and August 
2004.

A VA outpatient treatment note in November 2004 noted skin 
currently intact with no lesions, petechiae, ecchymosis or 
rashes.

The Veteran presented to the VA dermatology clinic in March 
2005 for evaluation of acne keloidosis nuchae.  The Veteran 
reported a many-year history of small papules developing over 
the posterior neck, treated variously with injections or 
topical steroids and most recently with light therapy.  On 
examination the Veteran had some papules but no active 
pustules.  The examiner's assessment was acne keloidosis 
nuchae and seborrheic dermatitis.  The Veteran was advised to 
grow his hair longer and he was provided with ointments and 
medicated shampoo.

The Veteran submitted a statement in July 2005 asserting his 
current problem with keloid scarring began in basic training 
when he first used a disposable razor.  He was given a no-
shaving profile at the time, and had continued problems 
thereafter.  Various treatments, including light surgery by 
Dr. Clemenz, were not successful in resolving the problem.

The file contains several "buddy statements" from Anthony 
Grayton supporting the Veteran's assertions above.  In 
aggregate these statements assert Mr. Grayton knew the 
Veteran since childhood and was with the Veteran in "boot 
camp" in February 1984.  The statements further assert the 
Veteran's first use of a disposable razor resulted in a bad 
skin reaction on the face, neck and back of the head.  The 
Veteran received a no-shaving chit for PFB and papules, and 
the Veteran continues to suffer from that condition.

The Veteran had an informal conference with the DRO in March 
2006 during which he reported his skin disorder began with 
shaving during basic training and had been continuous 
thereafter.

A letter from a VA nurse dated in March 2006 asserts the 
Veteran had acne keloidosis during active service, based on 
her review of some service medical records. 

The Veteran testified before the Board in December 2009 that 
he first used a razor while in basic training, and when he 
did so it caused a bad reaction.  
 
On review of the evidence above, the Board finds the Veteran 
is shown to have PFB that first became manifest during active 
service and became chronic after discharge from service, 
resulting in the claimed keloid scars.  Accordingly, service 
connection is warranted under 38 U.S.C.A. § 3.303(b). 

Because the evidence is at least in equipoise the benefit-of-
the-doubt rule applies. 

B.  Entitlement to Earlier Effective Date of Disability 
Rating

Legal Criteria

In the case of claims for an increased disability rating, the 
effective date assigned is generally the date of receipt of 
the claim, or the date the entitlement arose, whichever is 
later.  However, if the claim is filed within one year of the 
date that evidence shows an increase in the disability rating 
has occurred, the earliest date of which an increase is 
factually ascertainable will be used, not necessarily the 
date of receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1) 
and (2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

Evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.  However, an increase cannot be assigned 
prior to being clinically established.  38 C.F.R. § 3.400.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411, the rating 
criteria of which are as follows.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual background  

Historically, service connection for PTSD was granted by a 
rating decision in April 2005.  The rating decision assigned 
an initial rating of 10 percent from October 15, 2004, that 
being the date the claim for service connection was received 
by VA.

The Veteran submitted a notice of disagreement (NOD) in May 
2005, and the RO issued a Statement of the Case (SOC) in 
September 2005.  The Veteran submitted a substantive appeal 
via VA Form 9 later in September 2005.

The Veteran was scheduled for a Decision Review Officer (DRO) 
hearing in November 2005, but a DRO conference report dated 
in November 2005 states the Veteran agreed that a 30 percent 
evaluation would satisfy his appeal.  The Veteran submitted a 
VA Form 21-4138 (Statement in Support of Claim) stating he 
was accepting a rating of 30 percent to satisfy his appeal 
and would forward additional evidence for an increased 
rating.  The Veteran also cancelled the formal DRO hearing 
that had been scheduled for the same day.

In November 2005, the day after the DRO conference above, the 
RO issued a rating decision increasing the initial evaluation 
for PTSD to 30 percent.  The Veteran was notified of the 
decision but did not appeal.  However, the RO treated the 
Veteran's VA Form 21-4138 noted above as a new claim for 
increased rating in excess of 30 percent.

The earliest treatment records on file date from October 
2004, at which time the Veteran presented to the VA 
outpatient clinic complaining of adjustment disorder with 
depression and symptoms of anger.  The examiner, a nurse 
practitioner, listed an impression of history of adjustment 
disorder with depression; the treatment plan was to refer the 
Veteran for psychiatric consult due to intrusive thoughts and 
anger issues.

In November 2004 the Veteran presented to the VA outpatient 
clinic requesting referral for counseling due to anger 
management issues.  He denied thought of hurting himself and 
stated he had never hurt another person.

The Veteran had a VA psychiatric examination in January 2005.  
The claims file was available to and reviewed by the 
examiner.  The Veteran reported current symptoms of 
depression, irritability, helplessness, and intrusive 
thoughts and dreams.  He reported his irritability affected 
his relationship to his family but he stated his ability to 
perform activities of daily living was unimpaired.  The 
Veteran presented for examination appropriately dressed and 
groomed. During interview his affect was appropriate and he 
was oriented times three.  His speech was clear, coherent and 
goal-directed.  Eye contact was good, and memory and 
concentration were within normal limits.  There was no 
evidence of a thought or perceptual disturbance.  The 
examiner diagnosed "mild" PTSD and assigned a Global 
Assessment of Functioning (GAF) of 60.

A VA outpatient note in May 2005 stated the Veteran had not 
been taking medication and had been easily angered and 
frustrated.  The Veteran reportedly "blew up" three times 
during the previous week and had to isolate himself for 
awhile.  The Veteran agreed to try medication.   

A VA mental health triage evaluation in June 2005, performed 
by a social worker, noted complaint of stress, depression and 
intolerance of people since service.  The Veteran endorsed 
anxiety, depression and insomnia; he particularly mentioned 
difficulty controlling anger.  During interview the Veteran's 
appearance was neat, eye contact was good, kinetics were 
normal, mood and affect were appropriate, and sensorium was 
normal.  The Veteran was oriented times three.  The Veteran 
endorsed homicidal/suicidal ideation but denied plan.  The 
social worker noted the Veteran was appropriate for 
outpatient treatment.  The social worker noted provision 
diagnosis of PTSD and GAF of 62.

The VA social worker cited above developed a mental health 
initial treatment plan in June 2005 noting current problems 
of nightmares (7/10 in severity), anger (9/10), sleep 
problems (6/10), anxiety (6/10), depression (7/10) and 
ruminating thoughts (8/10).  
 
The Veteran submitted a VA Form 21-4138 in August 2005 
asserting his PTSD had gotten worse since the initial 
assessment.  The Veteran reported several panic attacks per 
week and taking medication; he also reported currently 
participating in an anger management class.

The Veteran presented to the VA outpatient clinic in 
September 2005 complaining of panic attacks during the past 
few days.  The Veteran stated he was experiencing increasing 
episodes of anger in which he would have to isolate himself; 
he also described difficulty falling asleep and staying 
asleep.  He reported his medication did not seem to be 
helping.  During examination the Veteran was appropriately 
dressed, alert, oriented times three and in no apparent 
distress.  The clinician increased the dosage of the 
Veteran's psychotropic medication and recommended an 
antihistamine for sleep problems.

On October 6, 2005 the Veteran presented for VA medication 
management complaining of worsened PTSD symptoms.  He 
reported he was awaiting placement in VA anger management 
therapy but the class had not yet started.  He reported 
sleeping 4 hours per night and combat-related nightmares 
twice per week from which he would awaken struggling in his 
sleep (the Board noted at this point the Veteran was not in a 
combat zone during service).  He endorsed flashbacks several 
times per day and stated his mood was irritable and easily 
provoked. The Veteran stated he had verbally assaulted people 
but had not physically assaulted anyone.  However, he was 
concerned he might lose control and hurt someone and 
accordingly avoided being around people to prevent such 
provocation.  The Veteran could tolerate crowds if there was 
an available exit.   He endorsed emotional numbing and 
hypervigilance, as well as loss of interest in activities 
that were previously pleasurable.  The Veteran presented for 
interview well groomed.  During interview there were no 
abnormalities in behavior or psychomotor activity.  Speech 
was spontaneous and normal in rate and tone.  The Veteran was 
cooperative and attentive toward the interviewer, although 
his mood was depressed, anxious and irritable.  Affect was 
constricted.  The Veteran denied hallucinations.  Thought 
process was linear and goal-oriented, but thought content was 
inappropriate due to hypervigilance.  Suicidal and homicidal 
ideations were absent.  The Veteran was oriented times three.  
Memory was intact short- and long-term.  Concentration was 
fair.  Impulse control, insight, and judgment were good.  
Ability for abstract thinking was intact.  Symptom review 
showed sleep as fragmented and difficulty falling asleep, 
appetite as excessive, energy as fatigued, and interests as 
varied.  Irritability/anger, depressive/anxiety symptoms, 
nightmares and flashbacks were present.  Drug or alcohol 
abuse was absent.  The examiner's impression was chronic PTSD 
and anxiety disorder NOS with mixed mood.  The examiner 
assigned a current GAF of 50.   




Analysis

As a preliminary matter, the Board finds the Veteran's VA 
Form 21-4138 clearly constitutes a withdrawal of his appeal 
regarding the rating decision of April 2005.  The Veteran's 
intent to withdraw his appeal is explicit and unambiguous.  
Further, he did not appeal the November 2005 rating decision, 
and subsequent correspondence to VA from the Veteran and from 
his service representative refer to a pending claim for 
increase evaluation rather than a current unresolved appeal.

The Board accordingly finds the RO correctly characterized 
the communication of November 2005 as a new claim for 
increased rating.  The Board will accordingly considered all 
evidence of severity of the disability during the period 
beginning one year prior to receipt of that claim (i.e., from 
November 30, 2004) and ending November 27, 2005, the 
currently-assigned effective date for the 50 percent rating.  
The Board will consider whether "staged ratings" are for 
application during that period.  Hart, 21 Vet. App. 505.

On review, the Board finds that prior to October 6, 2005 the 
Veteran's disability picture most closely approximated the 
currently-assigned 30 percent rating.  Specifically, prior to 
that date he had occupational and social impairment with 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily with routine behavior, self-care 
and conversation normal.

The Veteran's symptoms prior to October 6, 2005 were 
consistent with those associated in the rating schedule with 
the 30 percent rating (depressed mood, anxiety, 
suspiciousness, panic attacks weekly or less often, chronic 
sleep impairment and mild memory loss).  He did not show most 
of the symptoms associated with the higher 50 percent rating 
(flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; and/or 
impaired abstract thinking).  There is evidence of two of the 
symptoms associated with the 50 percent rating (disturbances 
of motivation and mood and difficulty in establishing 
effective work and social relationships), but the overall 
disability picture more closely approximated the 30 percent 
rating.

However, the VA treatment note dated October 6, 2005 showed 
an increase in severity that more closely approximates the 
criteria for the 50 percent rating.  During that interview 
the Veteran demonstrated constricted affect and inappropriate 
thought process; he also reported multiple panic attacks.  In 
sum, his disability picture at the time appears to more 
closely approximate occupational and social impairment with 
reduced reliability and productivity.

Accordingly, the criteria for the 50 percent rating were met 
October 6, 2005.

The Board has considered the Veteran's GAF.  The GAF records 
the clinician's judgment of the individual's overall level of 
functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  While the GAF is not 
the sole basis for assigning a disability rating, it provides 
a clinical indicator of the patient's functional ability.
   
Prior to October 6, 2005 the Veteran's assigned GAF was in 
the range of 60 to 62.  GAF scores between GAF scores between 
51 and 60 indicate moderate symptoms or moderate difficulty 
functioning, while GAF scores between 61 and 70 indicate some 
mild symptoms or some difficulty in social, occupational or 
school functioning.  Quick Reference, supra, pg. 46-47.  
Thus, the GAF assigned prior to October 2005 is consistent 
with both the Veteran's symptoms and his currently-assigned 
30 percent rating.  

On October 6, 2005 the examiner assigned a GAF of 50.  GAF 
scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning. Quick Reference, supra, pg. 46-47.  The Board 
finds that in this case the assigned GAF, while on the high 
side of the "serious" range, is consistent with a rating of 
50 percent.
   
Based on the analysis above the Board finds the criteria for 
a rating of 50 percent were met on October 6, 2005 but not 
before.  The Veteran's appeal is granted to that extent.


ORDER

Service connection for hematuria is denied.

Service connection for dry eyes and loss of lachrymal gland 
is denied.

Service connection for keloid scars is granted.

The Board having determined that the Veteran's PTSD warrants 
a 50 percent rating effective from October 6, 2005, the 
benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

The Veteran contends that his hypertension is due to or 
aggravated by his service-connected PTSD, to include his 
psychotropic medications.  A supporting letter dated in 
September 2006 by a VA nurse practitioner asserts the 
Veteran's stress disorder may be elevating his blood 
pressure.  He has accordingly presented a prima facie case 
for secondary service connection and is entitled to a VA 
examination at this point.  See 38 C.F.R. § 3.159(c)(4).

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Under the revised regulation, the rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 CFR Part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2009).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

In regard to the claim for entitlement to a TDIU, the file 
contains a letter dated in October 2008 by Dr. H. Biemann 
Othersen III, the Veteran's attending VA psychiatrist 
asserting that the Veteran was currently unable to seek 
gainful employment, but that it was too early in the 
treatment regimen to state he was permanently disabled.  The 
Board finds the Veteran should be reexamined at this point, 
following passage of time and treatment, to determine whether 
the Veteran's PTSD renders him unable to obtain and maintain 
gainful employment.     

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for service-
connected disabilities and hypertension. 
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2. The Veteran should be afforded an 
examination by an examiner with 
sufficient expertise to determine the 
etiology of the Veteran's hypertension.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's 
hypertension was caused or permanently 
worsened by the Veteran's service-
connected PTSD.  The rationale for the 
opinion expressed should also be 
provided.

3.  The Veteran should also be afforded 
an examination by an examiner with 
sufficient expertise to determine the 
occupational impairment caused by the 
Veteran's service-connected PTSD.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether the Veteran's PTSD, alone, 
renders him unable to secure or follow a 
substantially gainful occupation.  See 38 
C.F.R. § 4.16.  

In regard to employability, the examiner 
should give consideration to the 
Veteran's education, training, and 
special work experience, but not to his 
age or to impairment caused by any 
nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 1.419; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  
   
4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate on a de novo basis the issues 
of entitlement to service connection for 
hypertension, to include on a secondary 
basis, and entitlement to a TDIU.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


